EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
Claims 4-8 have been rejoined.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Nathaniel Quirk on March 2, 2021.
The claims 1, 24 and 25 have been amended as follows: 
--1. (amended) An engine-driven tool comprising:
a rotatable work tool, having a center and a circumference;
an engine that is arranged to propel the rotatable work tool;
a shielding cover that is arranged to shield a part of the rotatable work tool; 
a first swiveling part that is attached by a first swivel attachment and partly extends either inside or outside the shielding cover, allowing the first swiveling part to pivot around a first swivel axis that crosses the rotatable work tool closer to the center of the rotatable work tool than the circumference of the rotatable work tool; and
a second swiveling part that is attached to the first swiveling part and partly extends either inside or outside the first swiveling part; 

wherein an edge of the second swiveling part is configured to directly engage with the work surface along a length of the edge of the second swiveling part to capture dust generated by the rotatable work tool acting upon on the work surface, the work surface being a surface upon which the rotatable work tool is acting upon;
wherein the shielding cover, the first swiveling part, and the second swiveling part are disposed at a rear portion of the rotatable work tool; and 
wherein a forward portion of the rotatable work tool is openly exposed.--
--24. (Amended) An engine-driven tool comprising:
a rotatable work tool, having a center and a circumference;
an engine that is arranged to propel the rotatable work tool;
a shielding cover that is arranged to shield a part of the rotatable work tool; 
a first swiveling part that is attached by a first swivel attachment and partly extends either inside or outside the shielding cover, allowing the first swiveling part to pivot around a first swivel axis that crosses the rotatable work tool closer to the center of the rotatable work tool than the circumference of the rotatable work tool; and
a second swiveling part that is attached to the first swiveling part and partly extends either inside or outside the first swiveling part; 
, the work surface being a surface upon which the rotatable work tool is acting upon;
wherein an edge of the second swiveling part is configured to directly engage with the work surface along a length of the edge of the second swiveling part to capture dust generated by the rotatable work tool acting on the work surface;
wherein the shielding cover, the first swiveling part, and the second swiveling part are disposed at a rear portion of the rotatable work tool; and 
wherein a forward portion of the rotatable work tool is openly exposed.--
--25. (Amended) An engine-driven tool comprising:
a rotatable work tool, having a center and a circumference;
an engine that is arranged to propel the rotatable work tool;
a shielding cover that is arranged to shield a part of the rotatable work tool; 
a first swiveling part that is attached by a first swivel attachment and partly extends either inside or outside the shielding cover, allowing the first swiveling part to pivot around a first swivel axis that crosses the rotatable work tool closer to the center of the rotatable work tool than the circumference of the rotatable work tool; and
a second swiveling part that is attached to the first swiveling part and partly extends either inside or outside the first swiveling part; 
, the work surface being a surface upon which the rotatable work tool is acting upon;
wherein the shielding cover, the first swiveling part, and the second swiveling part collectively define a dust channel between the rotatable work tool and interior surfaces of the shielding cover, the first swiveling part, and the second swiveling part that aligns with a dust pipe configured to receive dust generated by the rotatable work tool acting upon the work surface;
wherein an edge of the second swiveling part is configured to directly engage with the work surface along a length of the edge of the second swiveling part to capture dust generated by the rotatable work tool acting on the work surface;
wherein the shielding cover, the first swiveling part, and the second swiveling part are disposed at a rear portion of the rotatable work tool; and 
wherein a forward portion of the rotatable work tool is openly exposed.--
The following is an examiner’s statement of reasons for allowance: claims 1, 24 and 25 are allowable for setting forth an engine-driven cutting tool comprising a rotatable work tool, a shield cover, a first swiveling part attached to the shield cover, a second swiveling part attached to the first swiveling part, wherein an edge of the second swiveling part is configured to directly engage with the work surface along a length of the edge of the second swiveling part to capture dust generated by the rotatable work 
For example, He et al. (CN104827342), hereinafter He, teach an engine-driven cutting tool comprising a rotatable work tool 13, a shield cover 6, a first swiveling part 8 attached to the shield cover, a second swiveling part 7 attached to the first swiveling part.
However, He does not teach wherein an edge of the second swiveling part 7 is configured to directly engage with the work surface along a length of the edge of the second swiveling part to capture dust generated by the rotatable work tool acting on the work surface, wherein the shielding cover, the first swiveling part, and the second swiveling part are disposed at a rear portion of the rotatable work tool, and wherein a forward portion of the rotatable work tool is openly exposed. The shielding cover, the first swiveling part, and the second swiveling part are disposed at a front portion of the rotatable work tool instead of the rear portion, and the swiveling part 7 does not have an edge that contacts with a work surface during a cutting process since the swiveling part 7 opens to expose the rotatable work tool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/           Examiner, Art Unit 3724